DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant has amended the specification to overcome the objection to the specification paragraphs 0014 – 0015 provided in the previous office action.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Phillip Burrus (Reg. No. 45,4732) on 07/14/2022.
The application has been amended as follows: 

The abstract of the invention in line 3 “inlcudes” has been amended to read –includes--.

	Allowable Subject Matter
Claims 8 - 27 are allowed.
The following is an examiner's statement of reasons for allowance:
	Regarding independent claim 8, the prior art of record fails to teach or fairly suggest a voice coil motor positioning the lens in three- dimensional space relative to the image sensor, a voice coil motor driver delivering a voice coil motor drive signal to the voice coil motor, and a voice coil motor sensor operable to detect a drive state of the voice coil motor responsive to the voice coil motor drive signal; one or more processors operable with the voice coil motor driver; and a memory operable with the one or more processors; the one or more processors determining an operating condition of the electronic device influencing one or more magnetic field measured by the voice coil motor sensor, retrieving an expected voice coil motor sensor measurement from the memory that includes a correction factor that is a function of the operating condition of the electronic device, and causing the voice coil motor driver to modify the voice coil motor drive signal until the voice coil motor sensor obtains the expected voice coil motor sensor measurement, wherein the correction factor is calculated from a combination of a difference in optical center measurements and a difference in voice coil sensor measurements corresponding to two different operating states of the electronic device; in combination with other elements of the claim.

Regarding claims 9 - 13, claims 9 - 13 are allowed as being dependent from allowed independent claim 8.

Regarding independent claim 14, the prior art of record fails to teach or fairly suggest the electronic device to a second operating condition influencing one or more magnetic fields measured by a voice coil motor sensor of the electronic device and causing a deviation in the optical center; calculating, with the one or more processors, a voice coil motor correction factor required to eliminate the deviation in the optical center while the second operating condition is occurring; and storing, in a memory of the electronic device, the voice coil motor correction factor for the second operating condition, wherein the calculating the voice coil motor correction factor required to eliminate the deviation in the optical center while the second operating condition is occurring comprises applying a modified drive signal to a voice coil motor coil causing elimination of the deviation in the optical center and determining a difference between a first voice coil motor sensor measurement when the electronic device is in the first operating condition and a second voice coil motor sensor measurement after application of the modified drive signal to the voice coil motor coil; in combination with other elements of the claim.

Regarding claims 15 - 20, claims 15 - 20 are allowed as being dependent from allowed independent claim 14.

Regarding independent claim 21, the prior art of record fails to teach or fairly suggest the electronic device to a second operating condition influencing one or more magnetic fields measured by a voice coil motor sensor of the electronic device and causing a deviation in the optical center; calculating, with the one or more processors, a voice coil motor correction factor required to eliminate the deviation in the optical center while the second operating condition is occurring; calculating, with one or more processors operable with the voice coil motor sensor, another voice coil motor sensor correction factor as a function of voice coil motor sensor measurements obtained at the first operating condition and the second operating condition; combining the voice coil motor correction factor and the another voice coil motor sensor correction factor to create a combined voice coil motor correction factor; and storing, in a memory of the electronic device, the combined voice coil motor correction factor for the second operating condition; in combination with other elements of the claim.

Regarding claims 22 - 27, claims 22 - 27 are allowed as being dependent from allowed independent claim 21.

Conclusion 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hsu (US Patent No. 2003/0206505) teaches a system with system motor error correction.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Usman A Khan whose telephone number is (571)270-1131.  The examiner can normally be reached on M - Th 5:30 AM - 2 PM, F 5:30 AM - Noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/USMAN A KHAN/
Usman Khan
07/18/2022Primary Examiner, Art Unit 2696